27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Zeki A. SABBAGH, a/k/a Isaac Sabbagh, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jack SABBAGH, a/k/a Jacko, Defendant-Appellant.
Nos. 93-5774, 93-5775.
United States Court of Appeals, Fourth Circuit.
Argued May 12, 1994.Decided June 29, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-90-483-HM)
Before RUSSELL, WILKINS, and HAMILTON, Circuit Judges.


1
Nathan Lewin, Miller, Cassidy, Larroca & Lewin, Washington, D.C., for appellants.


2
Robert Reeves Harding, Asst. U.S. Atty., Stephen C. Zimmermann, Asst. U.S. Atty., Baltimore, MD, for appellee.


3
Niki Kuckes, David S. Cohen, Miller, Cassidy, Larroca & Lewin, Washington, D.C., for appellants.


4
Lynne A. Battaglia, U.S. Atty., Baltimore, MD, for appellee.


5
D.Md.


6
AFFIRMED.

OPINION
PER CURIAM:

7
Defendants Zeki and Jack Sabbagh appeal from their convictions on charges of money laundering and conspiracy to distribute heroin.  Defendants' primary contention is that the district court erred when it denied their motion for a new trial;  a new trial was merited, they contend, because certain post-trial statements made by a government witness were inconsistent with that witness's trial testimony, and because the government failed to disclose to them two affidavits executed by government witnesses for use by the government in a wholly separate proceeding.  After studying the briefs and reviewing the record, we conclude that the district court properly denied defendants' new trial motion and we affirm its denial on the basis of its thorough and persuasive opinion.


8
We have also reviewed the other arguments raised by defendants in this appeal;  we find that they are without merit and reject them.

AFFIRMED